Exhibit 10.2

EMPLOYMENT AGREEMENT

                    AGREEMENT made as of November 20, 2006, between ZYGO
CORPORATION, a Delaware corporation with an office at Laurel Brook Road,
Middlefield, Connecticut 06455 (the “Company”), and JOHN M. STACK, residing at
53 Sheffield Drive, Columbus, New Jersey 08222 (the “Executive”).

WITNESSETH

                    WHEREAS, the Company desires that Executive be employed to
serve in a senior executive capacity with the Company, and Executive desires to
be so employed by the Company upon the terms and conditions herein set forth.

                    NOW, THEREFORE, in consideration of the premises and of the
mutual promises, representations and covenants herein contained, the parties
hereto agree as follows:

          1.       EMPLOYMENT

                    The Company hereby employs Executive and Executive hereby
accepts such employment, subject to the terms and conditions herein set forth.
Executive shall hold the office of President, Optics Business Unit, reporting to
the President and Chief Executive Officer of the Company.

          2.       TERM

                    The initial term of employment under this Agreement shall
begin on the effective date of this Agreement (the “Employment Date”), and shall
continue for a period of one year from that date, subject to prior termination
in accordance with the terms hereof. Thereafter, this Agreement shall
automatically be renewed for successive one year terms, subject to prior
termination in accordance with the terms hereof, unless either party shall give
the other thirty (30) days prior written notice of its or his intent not to
renew this Agreement. The initial one-year term together with all such
additional one-year period(s) of employment, if any, are collectively referred
to herein as the “term” of this Agreement.

          3.       COMPENSATION

                    As compensation for the employment services to be rendered
by Executive hereunder, the Company agrees to pay, or cause to be paid, to
Executive, and Executive agrees to accept, payable in equal installments in
accordance with Company practice, an annual salary which shall in no event be
less than $225,000, or such higher amount as the Board of Directors may
determine from time to time. In addition, Executive shall be entitled to
additional contingent compensation from time to time in accordance with the
terms of the Company’s Management Incentive Plan applicable to Executive
(“MIP”), as the same may be amended from time to time by the Compensation
Committee of the Board. (The MIP could potentially be worth a maximum of forty
percent (40%) of Executive’s base pay at target with an upside potential if all
goals are achieved. This bonus is based upon the achievement of corporate and
individual goals

- 1 -

--------------------------------------------------------------------------------



established prior to the start of each fiscal year, which begins on July 1 of
each year. Executive’s participation in the MIP for the 2007 fiscal year will be
prorated based on his start date with the Company.)

          4.       EXPENSES

                    The Company shall pay or reimburse Executive, upon
presentment of suitable vouchers, for all reasonable business and travel
expenses which may be incurred or paid by Executive in connection with his
employment hereunder. Executive shall comply with such restrictions and shall
keep such records as the Company may deem necessary to meet the requirements of
the Internal Revenue Code of 1986, as amended from time to time, and regulations
promulgated thereunder.

          5.       AUTOMOBILE

                    The Company shall, during the term of Executive’s employment
hereunder, provide Executive with a monthly automobile allowance in the amount
of $900 and a mileage reimbursement of $.10 per mile for Company use of an
automobile. This car allowance is considered taxable income and therefore will
have regular payroll taxes deducted.

          6.       INSURANCE AND OTHER BENEFITS

                    Executive shall be entitled to such vacations and to
participate in and receive any other benefits customarily provided by the
Company (including, but not limited to, a 401(k) plan, an employee stock
purchase plan (sometimes referred to as the “Zygo Shares Plan”), a Section
125(c) pre-tax insurance premium and health/dependent care reimbursement
program, profit sharing, pension, health insurance, dental coverage, life
insurance, AD&D, short and long-term disability, tuition reimbursement program,
and travel accident insurance in accordance with the terms of such plans) and
including stock option and/or stock purchase plans, all as determined from time
to time by the Board of Directors of the Company. Unused annual vacations may be
carried over to the extent permitted by Company policy.

          7.       STOCK OPTIONS; RESTRICTED STOCK

                    The Company and Executive will enter into an Non-Qualified
Stock Option Agreement dated the Employment Date, providing for the purchase of
15,000 shares of ten (10) year stock options, at an exercise price per share
equal to the closing market price on the Employment Date, with 25% of the shares
vesting at the end of each of the first four years. Executive may also receive
additional options, from time to time, at the discretion of the Compensation
Committee of the Board. The form of Stock Option Agreement is attached hereto as
Exhibit A. In addition, on the Employment Date, Executive will be awarded a
restricted stock grant of 10,000 shares of the Company’s common stock, which
will vest at the rate of fifty percent (50%) on the third anniversary of the
Employment Date and fifty percent (50%) on the fourth anniversary of the
Employment Date, provided Executive is then still employed by the Company.

- 2 -

--------------------------------------------------------------------------------



          8.       RELOCATION SUPPORT

                    (a)           Executive shall receive reimbursement for (i)
temporary living expenses in an amount not to exceed $25,000 (which amount will
be “grossed up” to cover federal and state taxes, assuming a 25% tax rate, in
the aggregate) to cover accommodations, food, car rental and other expenses for
temporary living purposes only; (ii) closing cost expenses (including mortgage
points), not to exceed $10,000, for the purchase of a home in Connecticut; and
(iii) realtor commission fees, up to six percent (6%) of the sales price on
Executive’s current primary residence, in an amount not to exceed $50,000. The
Company will also assist Executive in connection with Executive’s physical
relocation to the Middlefield, Connecticut area by providing a designated
professional mover to pack, move and unpack Executive’s regular household goods
and, if necessary, by providing Executive with up to three months of storage and
coverage for the move out of storage for Executive’s household items. The moving
and storage costs will be billed directly to the Company.

                    (b)           Reimbursement may be obtained by Executive by
submitting, to the Company’s Human Resources Department, appropriate
documentation or receipts with respect to the temporary living expenses and
appropriate closing documentation with respect to closing cost expenses and
realtor commission fees. Reimbursement is subject to applicable federal, state
and FICA tax, which will be withheld from Executive’s reimbursement check.

                    (c)           The relocation benefits set forth in this
paragraph 8 are available for up to 12 months following the Employment Date. In
the event that Executive leaves his employment voluntarily, or is terminated for
cause pursuant to Section 11 hereof, Executive shall be required to repay any
relocation benefits received under this Section 8.

          9.       CHANGE IN CONTROL

                    (a)           Definition. A “Change in Control” shall mean
the occurrence of any of the following events:

               (i)           The Company is merged with or consolidated with
another corporation in a transaction in which (x) the Company is not the
surviving corporation, and (y) the Company’s stockholders immediately prior to
such transaction do not own at least 70% of the outstanding voting securities of
the surviving corporation immediately following the transaction; or

               (ii)          Any person or entity or affiliated group of persons
or entities becomes the holder of more than 51% of the Company’s outstanding
shares of Common Stock.

                    (b)           Payments. If a Change in Control occurs during
the term of the Executive’s Employment pursuant to this Agreement then, if
Executive resigns or is terminated for other than “justifiable cause” (as
defined in Section 11(d) hereof) for any reason within ninety (90) days after
the Change in Control, the Company shall (a) continue existing health insurance,
dental coverage, key man life insurance, AD&D and disability coverage in effect
for Executive at the time of his resignation for a period of the lesser of one
year or until covered by another plan, and (b) continue the Executive’s salary
for a six (6) month period; provided,

- 3 -

--------------------------------------------------------------------------------



however that during the applicable period in which benefits are being paid by
the Company, Executive agrees to maintain a consulting relationship with the
Company which shall not interfere with other obligations of the Executive.

          10.      DUTIES

                    (a)           Executive shall perform such duties and
functions as the President and Chief Executive Officer and Board of Directors of
the Company shall from time to time determine and Executive shall comply in the
performance of his duties with the policies of, and be subject to, the direction
of the President and Chief Executive Officer and the Board of Directors.

                    (b)           Executive agrees to devote substantially all
his working time, attention and energies to the performance of the business of
the Company and of any of its subsidiaries by which he may be employed; and
Executive shall not, directly or indirectly, alone or as a member of any
partnership or other organization, or as an officer, director or employee of any
other corporation, partnership or other organization, be actively engaged in or
concerned with any other duties or pursuits which interfere with the performance
of his duties hereunder, or which, even if non-interfering, may be inimical, or
contrary, to the best interests of the Company, except those duties or pursuits
specifically authorized by the Board of Directors.

                    (c)           All fees, compensation or commissions for
personal services (excluding existing fees, if any, that Executive is receiving
from present Board of Director positions) received by Executive during the term
of this Agreement shall be paid to the Company when received by Executive,
except those fees that the Board of Directors determines may be kept by
Executive. Executive will obtain the approval of the Board of Directors before
accepting any director positions. This provision shall not be construed to
prevent Executive from investing or trading in non-conflicting investments as he
sees fit for his own account, including real estate, stocks, bonds, securities,
commodities or other forms of investments.

          11.      TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION

                    (a)           Executive’s employment hereunder may be
terminated at any time upon written notice from the Company to Executive,

               (i)           upon the determination by the Board of Directors
that Executive’s performance of his duties has not been fully satisfactory for
any reason which would not constitute ‘justifiable cause” (as hereinafter
defined) upon five (5) days’ prior written notice to Executive.

                    (b)           Executive’s employment shall terminate upon:

               (i)           the death of the Executive;

               (ii)          the “disability” of Executive (as hereinafter
defined pursuant to subsection (c) herein); and

- 4 -

--------------------------------------------------------------------------------



               (iii)         the determination by the Board of Directors that
“justifiable cause” exists therefor.

                    (c)           For the purposes of this Agreement, the term
“disability” shall mean the inability of Executive, due to illness, accident or
any other physical or mental incapacity, to perform the essential functions of
his job, with or without a reasonable accommodation, for a period of three (3)
consecutive months or for a total of six (6) months (whether or not consecutive)
in any twelve (12) month period during the term of this Agreement.

                    (d)           For the purposes hereof, the term “justifiable
cause” shall mean and be limited to: any willful breach by Executive of the
performance of any of his duties pursuant to this Agreement; Executive’s
conviction (which, through lapse of time or otherwise, is not subject to appeal)
of any crime or offense involving money or other property of the Company or its
subsidiaries or which constitutes a felony in the jurisdiction involved;
Executive’s performance of any act or his failure to act, for which if he were
prosecuted and convicted, a crime or offense involving money or property of the
Company or its subsidiaries, or which constitutes a felony in the jurisdiction
involved, would have occurred; any disclosure by Executive to any person, firm
or corporation other than the Company, its subsidiaries and its and their
directors, officers and employees, of any confidential information or trade
secret of the Company or any of its subsidiaries; any attempt by Executive to
secure any personal profit in connection with the business of the Company or any
of its subsidiaries; and the engaging by Executive in any business other than
the business of the Company and its subsidiaries which interferes with the
performance of his duties hereunder.

                    (e)           If Executive shall die during the term of his
employment hereunder, this Agreement shall terminate immediately. In such event,
the estate of Executive shall thereupon be entitled to receive such portion of
Executive’s annual salary as has been accrued but remains unpaid through the
date of his death.

                    (f)           Upon Executive’s “disability”, the Company
shall have the right to terminate Executive’s employment. Notwithstanding any
inability to perform his duties, Executive shall be entitled to receive his
compensation as provided herein until the termination of his employment for
disability. Any termination pursuant to this subsection (f) shall be effective
on the date 30 days after which Executive shall have received written notice of
the Company’s rightful election to terminate.

                    (g)           Notwithstanding any provision to the contrary
contained herein, in the event that Executive’s employment is terminated by the
Company at any time for any reason other than justifiable cause, disability or
death, the Company shall (i) pay Executive’s salary (payable in such amount and
in such manner as set forth in Section 3 herein) from and after the date of such
termination through a period ending six (6) months after the date of
termination, which amount shall be in lieu of any and all other payments due and
owing to Executive under the terms this Agreement (other than any payments
contemplated by Sections 8(b) and 11(e), as applicable).

                    (h)           Upon the termination of Executive’s employment
hereunder for “justifiable cause,” this Agreement shall terminate immediately.

- 5 -

--------------------------------------------------------------------------------



          12.      REPRESENTATIONS AND AGREEMENTS OF EXECUTIVE

                    (a)           Executive represents and warrants that he is
free to enter into this Agreement and to perform the duties required hereunder,
and that there are no employment contracts or understandings, restrictive
covenants or other restrictions, whether written or oral, preventing the
performance of his duties hereunder. Executive agrees to execute the form of
Non-Solicitation Agreement in the form of Exhibit B hereto, and the
Certifications concerning the Revised Statement of Company Policy Regarding
Insider Information and Stock Trading by Company Personnel, a copy of which is
annexed hereto as Exhibit C. Executive further represents and warrants that he
will comply with the Zygo Code of Business Conduct and Ethics and that he is in
full compliance with all existing agreements, if any, between himself and the
Company.

                    (b)           Executive agrees to submit to a medical
examination and to cooperate and supply such other information and documents as
may be required by any insurance company in connection with the Company’s
obtaining life insurance on the life of Executive, and any other type of
insurance or fringe benefit as the Company shall determine from time to time to
obtain.

          13.      NON-COMPETITION

                    (a)           Executive agrees that during his employment by
the Company (which shall be deemed to include the period in which Executive is
receiving any severance payments set forth in Section 11(g) hereto), and for a
period of one (1) year after the termination of Executive’s employment hereunder
(or, if applicable, after the final severance payment) (the “Non-Competitive
Period”), Executive shall not, directly or indirectly, as owner, partner, joint
venturer, stockholder, employee, broker, agent, principal, trustee, corporate
officer, director, licensor, or in any capacity whatsoever engage in, become
financially interested in, be employed by, render any consultation or business
advice with respect to, or have any connection with, any business engaged in the
research, development, testing, design, manufacture, sale, lease, marketing,
utilization or exploitation of any products or services which are designed for
the same purpose as, are similar to, or are otherwise competitive with, products
or services of the Company or any of its subsidiaries, in any geographic area
where, at the time of the termination of his employment hereunder, the business
of the Company or any of its subsidiaries was being conducted or was proposed to
be conducted in any manner whatsoever; provided, however, that Executive may own
any securities of any corporation which is engaged in such business and is
publicly owned and traded but in an amount not to exceed at any one time one
percent (1%) of any class of stock or securities of such corporation. In
addition, Executive shall not, directly or indirectly, during the
Non-Competitive Period, request or cause contracting parties, suppliers or
customers with whom the Company or any of its subsidiaries has a business
relationship to cancel or terminate any such business relationship with the
Company or any of its subsidiaries or solicit, interfere with or entice from the
Company any employee (or former employee) of the Company.

                    (b)           Executive acknowledges that the Company
conducts business on a worldwide basis, that its sales and marketing prospects
are for continued expansion into world markets and that, therefore, the
territorial and time limitations set forth in this Section 13 are reasonable and
properly required for the adequate protection of the business of the Company and
its

- 6 -

--------------------------------------------------------------------------------



subsidiaries. In the event any such territorial or time limitation is deemed to
be unreasonable by a court of competent jurisdiction, Executive agrees to the
reduction of the territorial or time limitation to the area or period which such
court deems reasonable.

                    (c)           If any portion of the restrictions set forth
in this Section 13 should, for any reason whatsoever, be declared invalid by a
court of competent jurisdiction, the validity or enforceability of the remainder
of such restrictions shall not thereby be adversely affected.

          14.      NON-DISCLOSURE AND INVENTIONS
                     AND DISCOVERIES AGREEMENT

                    Executive will execute the form of Zygo Corporation
Non-Disclosure and Assignment of Inventions Agreement USA” in the form of
Exhibit D hereto.

          15.      RIGHT TO INJUNCTION

                    Executive recognizes that the services to be rendered by him
hereunder are of a special, unique, unusual, extraordinary and intellectual
character involving skill of the highest order and giving them peculiar value
the loss of which cannot be adequately compensated for in damages. In the event
of a breach of this Agreement by Executive, the Company shall be entitled to
injunctive relief or any other legal or equitable remedies. Executive agrees
that the Company may recover by appropriate action the amount of the actual
damage caused the Company by any failure, refusal or neglect of Executive to
perform his agreements, representations and warranties herein contained. The
remedies provided in this Agreement shall be deemed cumulative and the exercise
of one shall not preclude the exercise of any other remedy at law or in equity
for the same event or any other event.

          16.      AMENDMENT OR ALTERATION

                    No amendment or alteration of the terms of this Agreement
shall be valid unless made in writing and signed by both of the parties hereto.

          17.      GOVERNING LAW

                    This Agreement shall be governed by the laws of the State of
Connecticut applicable to agreements made and to be performed therein.

          18.      SEVERABILITY

                    The holding of any provision of this Agreement to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

- 7 -

--------------------------------------------------------------------------------



          19.      NOTICES

                    Any notices required or permitted to be given hereunder
shall be sufficient if in writing, and if delivered by hand, or sent by
certified mail, return receipt requested, to the addresses set forth above or
such other address as either party may from time to time designate in writing to
the other, and shall be deemed given as of the date of the delivery or mailing.

          20.      WAIVER OR BREACH

                    It is agreed that a waiver by either party of a breach of
any provision of this Agreement shall not operate, or be construed, as a waiver
of any subsequent breach by that same party.

          21.      ENTIRE AGREEMENT AND BINDING EFFECT

                    This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
heirs, distributors, successors and assigns. Notwithstanding the foregoing, all
prior agreements, if any, between Executive and the Company relating to the
confidentiality of information, trade secrets and patents shall not be affected
by this Agreement.

          22.      SURVIVAL

                    The termination of Executive’s employment hereunder shall
not affect the enforceability of Sections 7, 8, 9, 11, 13, 14 and 15 hereof.

          23.      FURTHER ASSURANCES

                    The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

          24.      HEADINGS

                    The section headings appearing in this Agreement are for the
purposes of easy reference and shall not be considered a part of this Agreement
or in any way modify, demand or affect its provisions.

- 8 -

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date and year first above written.

  ZYGO CORPORATION        By: /s/ J. Bruce Robinson    J. Bruce Robinson,
President and Chief    Executive Officer            EXECUTIVE:               
/s/ John M. Stack    John M. Stack 


- 9 -

--------------------------------------------------------------------------------